UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7272


CRAIG MUNN,

                     Plaintiff - Appellant,

              v.

JENNIFER WALSH, Asst. Superintendent,

                     Defendant - Appellee,

              and

KENNETH E. LASSITER; ERIK A. HOOKS,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:17-ct-03284-BO)


Submitted: January 23, 2020                                       Decided: January 28, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig Munn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Craig Munn appeals the district court’s order granting summary judgment in favor

of the Defendant Jennifer Walsh. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Munn v. Walsh,

No. 5:17-ct-03284-BO (E.D.N.C. Aug. 23, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2